 
       
   
   
   

US])C-SDNY
DOCUMENT

ELECTRONICALLY F]LED
-\ D.O.C#-:- ~~.

UNITED sTATEs DI_s'rRl_CT_COURT
I)ATE FILEI)= J /{ 9 };0,

SOUTHERN DlsTRICT `oF NEW YoRK

 

 

 

MARK VAUGHN,
Plaintiff,
-v- No. l4-CV-3918 (RA)

PHOENIX HOUSE FOUNDATION,l INC. and OPINION & ORDER
PHOENIX HOUSES OF NEW YORK, INC.,

Defendants.

 

 

RONNIE ABRAMS, United States District ludge:

Plaintiff Mark Vaughn brings this action against Defendants Phoenix House Foundation,
inc. and Phoenix Houses of New York, lnc. (collectively, “Phoenix House”) for alleged violations
of, infer alia, the Fair Labor Standards Act (“FLSA”) and the New Yorl< Labor Law (“NYLL”).
This Court previously dismissed Vaughri’s Amended Cornplairlt and Second Arnended Complaint
for failure to state a claim. On appeal, the Second Circuit affirmed in part and vacated in part,
remanding Vaughn’s FLSA claims, as well as state and city law claims, for reconsideration in light
ofGlatt v. Fox Searchlight Pictures, Inc. , 81 1 F.3d 528 (2d Cir. 2016). Bei`ore the Court is Phoenix
I-Iouse’S motion to dismiss the Third Amended Complaint (“TAC”). For the reasons that follow,
the motion to dismiss is granted

BACKGROUND

I. Factual Background1

ln July of 2009, Vaughn agreed to participate in an irl-patient substance abuse rehabilitation

program “in lieu of facing criminal charges.” "'TAC ‘1}1] '1;9.""Vaughn had a history of substance """"""""'

 

1 These facts are taken from the TAC and are accepted as true for the purposes of this motion to dismiss

 

abuse, which began when he was l2 years oid, and he “hoped that his time at Phoenix House would
provide him with the therapy he needed to lead a drug~free life and allow him to be a good parent
to his young daughter.” Id. at 11 22. Vaughn was placed in a treatment facility operated by Phoenix
House, and he initially spent approximately 15 months in Phoenix House’s in-patient pro gram. Id.
at ‘\l‘|l 21, 40. Although he was released in October of 2010, he failed to abide by his outpatient
stipulations and returned to one of Phoenix House’s facilities in February of 201 l. Ia’. at ll 40, 42.
He remained in their in-patient program for ll more months, until January of 2012. Id. at ‘{i 49.

Vaughn alleges that, while he was a patient at Phoenix House’s facilities, he was required
to perform many hours of unpaid, menial work. Id. at 1[ l. For example, Vaughn alleges that at
times he was required to work as the “basement point,” a job which required him to sit at a desk,
relay information to patients, and generally to serve as the “point person” on the floor for eight~
hour shifts, six days per week. Id. at ll 30. During another portion of his treatment, Vaughn was
required to work in the garbage room, where he also worked six days a week in eight hour shifts
Id. at ll 32. Vaughn was also required to work at the warehouse, where he was responsible for,
among other things, packing food orders for delivery to Phoenix House’s treatment locations Id.
at ‘1l 47. Vaughn alleges that this work exhausted him and left him with little time to participate in
therapeutic sessions Id. at ‘Ll 35. He also alleges that the work did not contribute to his treatment
plan or advance his goals, which were “to obtain the skills he needed to stay off drugs and gain
vocational skills that could translate into stable (i.e., not menial, low wage) employment.” Id. at 11
52.

Vaughn complained to staff about his work requirements and at times failed to report to

" work.'" Ia'. at1l1l'36;40, 62." 'In response, the staff at 'Phoenix 'House’s treatment facility told Vaughn""" " "

that if he did not complete his work, he would be required to go to jail. Id. at 1111 36_37. Phoenix

 

House also arranged an “intervention” around Vaughn’s work issues and sought the involvement
of a judge. Ia’. at 1[ 39. During Vauglm’s second stay at the treatment facility, he expected to be
released after approximately 6 months. However, due to his work issues, a judge required him to
stay for several more months, until January 2012. Id. at il 49.

II. Procedural History

Vaughn initiated this action pro se on May l2, 2014 and on September 10, 2014, he filed
an Amended Complaint, asserting causes of action under 42 U.S.C. § 1983, the FLSA, and various
provisions ofNew York State and City law. On Septernber 25, 2015, this Court granted Phoenix
House’s motion to dismiss the Amended Complaint, holding that the § 1983 claims lacked merit
and that the FLSA claims failed because Vaughn was not an “employee” within the meaning of
the FLSA. Vaughn v. Phoenix House Programs OfNew York, No. l4-cv-3918, 20l 5 WL 5671902,
at *6»»»8 (S.D.N.Y. Sept. 25, 2015). in concluding that Vaughn did not have an employment
relationship with Phoenix l-Iouse, the Court considered (l) that Vaughn had not entered the
program for the purpose of receiving monetary compensation, (2) that Vaughn, not Phoenix House,
received the principal benefit of the relationship, since successful participation in the treatment
program permitted dismissal of the criminal charges pending against him, and (3) that his work
assignments were related exclusively to the operations of the treatment facility. Ia'. at *8. Having
dismissed Vaughn’s federal law claims, the Court declined to retain supplemental jurisdiction over
Vaughn’s claims under state and city law. Id. at *9.

The Court granted Vaughn leave to amend, and on October 27, 2015, Vaughn filed his

Second Amended Complaint, which re-asserted his § 1983, FLSA, and state and city law claims,

' and brought an additional cause of action under 42 U;S.C. § -1 994;- the federal anti-peonage-statute.- - - ~

Phoenix House again moved to dismiss, and on August 9, 2016, the Court granted Phoenix House’s

motion. Vaughn v. Phoenix House Programs of New York, l4~cv-3918, 2016 WL 4223748
3

 

(S.D.N.Y. Aug. 9, 2016). The Court held that Vaughn had failed to state claims under §§ 1983
and 1994, and that, as to his FLSA claims, Vaughn had once more failed to allege that he was a
covered employee under the FLSA. Vaughn’s Second Arnended Complaint, the Court explained,
failed to provide any additional factual allegations concerning his relationship to Phoenix House
that would permit the Court to draw the inference that Vaughn was an “employee.” Thus, “[f]or
the reasons stated in its prior opinion,” the Court again dismissed Vaughn’s FLSA claims, noting
that “the principal benefit of [Vaughn’s] participation in the program was to him,” and that Vaughn
had agreed to participate in the treatment program not “for the purpose of receiving monetary
compensation,” but rather “to resolve the criminal charges against him.” Id. at *4 (internal
quotation marks omitted). The Court declined to exercise supplemental jurisdiction over Vaughn’s
state and city law claims, and denied him leave to amend. Id. at *5.

Vaughn appealed the dismissal of his Second Amended Complaint. The Second Circuit,
in a summary order, affirmed the dismissal of Vaughn’s claims under §§ 1983 and 1994, but
remanded for reconsideration of the FLSA and state and city law claims. Vaughn v. Phoenix House
New York Inc., 722 F. App’x 4 (2d Cir. 2018). The Second Circuit explained that the FLSA claims
required further analysis in light of Glatt v. Fox Searchlight Pictures, Inc., 811 F.3d 528 (2d Cir.
2016), characterizing that case as “an important precedent that may bear on [the] question” of
whether Vaughn was an employee under the FLSA. 722 F. App’x at 6. Although the Second
Circuit noted that Glan‘ addressed the specific question of whether interns are employees under
the FLSA, it explained that “the nature of that relationship may have some resemblance to the

vocational training aspects of certain rehabilitation programs[.]” Id. The Second Circuit thus

"""vacated the Court’s'dismissal of the FLSA claims"'and remanded for further "consideration. 'Ia'. "'at""""' ' '

6~7. It recommended that, on remand, Vaughn be appointed pro bono counsel Id. at 7.

 

On remand, the Court appointed Vaughn pro bono counsel and granted him leave to
amend2 On April 30, 2018, Vaughn filed the TAC, which alleges violations of the minimum wage
and overtime provisions of the FLSA and the NYLL. Phoenix House once again moved to dismiss,
principally on the ground that the TAC fails to plausibly allege that Vaughn qualifies as an
employee under the FLSA.3

STANDARD OF REVIEW

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroji‘ v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Arl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim
has facial plausibility When the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Determining
whether a complaint states a plausible claim for relief . . . [is] a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Ia'. at 679. Where the
complaint “do[es] not permit the court to infer more than the mere possibility of misconduct,” it
does not “plausibly give rise to an entitlement to relief.” Id.

DISCUSSION

Consistent with the Second Circuit’s remand, the Court has considered Glatt and the
guidance that case provides regarding what qualities as an employment relationship for the
purposes of the FLSA. Although the Court remains of the view that the facts of this case are more
analogous to the prison context, see Danneslg'old v. Hausrath, 82 F.3d 37 (2d Cir. 1996), or to

court-mandated community service, see Doyle v. Cily ofNew York, 9l F. Supp. 3d 480 (S.D.N.Y.

 

 

 

 

2 The Court expresses its gratitude to pro bono counsel on both sides for their outstanding advocacy.

3 Phoenix I-Iouse also argues that Vaughn’s FLSA claims are time-barred, as is the addition ofPhoenix Honse
Foundation as a defendant Because the Court grants Phoenix House’s motion on other grounds, the Court need not
consider these alternative arguments

 

2015), than they are to the internship context, see Vaughn, 2015 WL 5671902, at *7~8 (drawing
on the analyses of Doyle and Danneslg'old to conclude that Vaughn is not a FLSA employee),
applying the Glart framework here reinforces the Court’s prior conclusion that Vaughn cannot
plausibly have been Phoenix House’s employee. Vaughn’s FLSA claims are therefore dismissed
And for the reasons stated in its previous opinions, the Court again declines to exercise
supplemental jurisdiction over Vaughn’s claims under the NYLL.

I. Glrlft

In Glatt, the Second Circuit considered the question of whether an unpaid intern qualifies
as an employee entitled to compensation under the FLSA. 811 F.3d at 535. The Court held that,
in assessing the nature of the relationship between an intern and his employer, “the proper question
is whether the intern or the employer is the primary beneficiary of the relationship.” Id. at 536.
This “primary beneficiary test,” the Court explained, has “three salient features:” (l) its “focus[j
on what the intern receives in exchange for his Work,” (2) its “ilexibility to examine the economic
reality” of the relationship, and (3) its acknowledgement that the intern~employer relationship is
subject to unique considerations in light of the intern’s expected “educational or vocational
benefits that are not necessarily expected with all forms of employment.” Id.

The Second Circuit has advised courts, “[i]n the context of unpaid internships,” to weigh a
“non-exhaustive set of considerations” when evaluating whether an unpaid intern qualifies as an
employee for the purposes of the FLSA. Id. at 537. These considerations include:

l. The extent to which the intem and the employer clearly understand that there is no

expectation of compensation Any promise of compensation, express or implied,
suggests that the intern is an employee_and vice versa.

 

 

2. The extent to which the internship provides training that would be similar to that
which would be given in an educational environment, including the clinical and other
hands-on training provided by educational institutions

 

3. The extent to which the internship is tied to the intem’s formal education program by
integrated coursework or the receipt of academic credit.

4. The extent to which the internship accommodates the intern’s academic commitments
by corresponding to the academic calendar.

5. The extent to which the internship’s duration is limited to the period in which the
internship provides the intern with beneficial leaming.

6. The extent to which the intern’s work complements, rather than displaces, the work of
paid employees while providing significant educational benefits to the intem.

7. The extent to which the intern and the employer understand that the internship is
conducted without entitlement to a paid job at the conclusion of the intemship.

Ia'. The Glan‘ Court explained that “every factor need not point in the same direction for
the court to conclude that the intern is not an employee entitled to the minimum wage.” Id. Rather,
applying these factors “requires weighing and balancing all of the circumstances,” with the
“economic reality of the relationship” as the “touchstone of [the] analysis.” Id.

II. Applicability of Glatt

As a preliminary matter, the Court notes that although a high~level application of the
“primary beneficiary test” is instructive for determining Whether a patient in a drug treatment
program can also qualify as the treatment center’s employee, some of the specific factors
enumerated in Glart have limited application to the context at issue here. In Glatt ltself, the Second
Circuit expressly cabined its analysis to internships, remarking that the approach “is confined to

internships and does not apply to training programs in other contexts.” Id. In so doing, the Second

" Circuit emphasized thatéunlike 'in""other training programs;the “purpose of"'a"-'bona~fide t '

internship is to integrate classroom learning with practical skill development in a real-world

 

setting.” Id. In light of this unique purpose, the Court explained, the Glaft factors focus on the
“relationship between the internship and the intern’s formal education.” Id.

Last Week, in Velarde v. GW GJ, Inc., No. 17-330, 2019 WL 436869, at *l (Feb. 5, 20l9),
the Second Circuit held that the primary beneficiary test also “governs in the for-profit vocational
training context.” The Court explained that the Glan‘ test is “equally suitable” to for-profit
vocational training, because “[l]ike interns, vocational students enter a course of study with ‘the
expectation of receiving educational or vocational benefits that are not necessarily expected with
all forms of employment.”’ Id. at *4 (quoting Glatt, 811 F.3d at 536). In light of these
expectations the Court explained, “[t]he primary beneficiary test allows courts to measure the
extent to which the school meets these expectations against the economic benefits received by the
school in the form of free labor.” Id. at *4. The Court made clear, however, that when applying
the Glatt factors to new contexts, some factors “provide insight” while others may be “less telling.”
Icl at *5.

Vaughn’s purposes in participating in Phoenix House’s treatment program were, unlike in
the internship or vocational training context, to avoid facing criminal charges and obtain treatment
for substance abuse. TAC at 1111 l, 22. These goals are fundamentally different from the goals that
motivate participation in an unpaid internship or vocational training program Accordingly, the
Glatt factors that focus on the relationship between an unpaid internship and the intern’s formal
education program_for example, the existence of integrated coursework, the receipt of academic
credit, and the extent to which the internship accommodates the academic calendar-have no

direct application here. See Glatr, 811 F.3d at 537 (factors two through four). Moreover, to the

' extent that these"factors call to'mind analogous considerations that bear on whether Vaughn'was " " '

Phoenix House’s employee, the Glatt analysis assigns them more weight than is due. ln particular,

 

devoting three of seven factors to the relationship between a program and its participant’s formal
education makes sense where the very purpose of that program is to “integrate classroom learning
with practical skill development.” Id. But where, as here, that purpose is absent, placing such
emphasis on a program’s links to education obscures the “economic reality of the relationship,”
which is, again, the “touchstone of the analysis.” Id.

The Court thus believes that a stringent application of the Glatt factors to this case would
“cause lthe] [C]ourt to miss the forest for the trees.” Doyle, 91 F. Supp. 3d at 486. lt would place
too much importance on the rehabilitation program’s links to education and too little importance
on the central purposes underlying this relationship, namely, Vaughn’s desire to avoid criminal
charges and obtain treatment for substance abuse. Thus, although the Court applies the primary
beneficiary test to evaluate whether Vaughn qualifies as an employee, in Weighing the Glatt factors
the Court focuses on a “higher level of generality” in order to faithfully assess the “economic
reality” of Vaughn’s relationship with Phoenix House. Danneslgold, 82 F.Bd at 42.

III. Application of Glatt

As stated above, the central inquiry endorsed by Glatt is whether the employer or the
intern-here, the patient-was the “primary beneficiary” of the relationship An examination of
the Glatt factors_and the relative weights of those factors in this context_~makes plain that it was
Vaughn, not Phoenix House, who primarily benefitted from Vaughn’s participation in the
substance abuse treatment program

A. F actors One and Seven: Expectation of Compensation or Paid Jcb

Factors one and seven require the Court to consider the extent to which the parties

----understood that there was no expectation --of compensationor--entitlement to a -paid--job. 777These --

factors have been consistently described as critical to determining whether an individual is an

employee for the purposes of the FLSA, not only in the internship context, but in various other

9

 

contexts as well. For example, in Walling v. Porrlano' Terminol Co., 330 U.S. 148 (1947), which
involved a training program for prospective brakemen, the Supreme Court underscored that the
FLSA “was obviously not intended to stamp all persons as employees who, without any express
or implied compensation agreementj might work for their own advantage on the premises of
another.” Id. at 152 (emphasis added). Relying in large part on the absence of any such
compensation agreement between the parties, the Walling Court held that the FLSA did not cover
the trainees in that case. Id. The Ninth Circuit, likewise, in concluding that a participant in the
Salvation Army’s rehabilitation program was not covered under the FLSA, relied in substantial
part on the fact that the participant “had neither an express nor an implied agreement for
compensation with the Salvation Army and thus was not an employee.” Williams v. Strickland,
87 F.3d 1064, 1067 (9th Cir. 1996). in Glatt, too, the Second Circuit emphasized that “[a]ny
promise of compensation, express or implied, suggests that the intern is an employeew»»and vice
versa.” 811 F.3d at 537; see also Wang v, Hearst Corp. , 877 F.3d 69, 73 (2d Cir. 2017) (“[F]actors
[one and seven] are crucial to understanding the ‘economic reality’ of the internship
relationship.”).

As in Wolling and Williams, factors one and seven point decidedly against concluding that
Vaughn was Phoenix House’s employee Vaughn concedes as much. Pl’s. Opp. at 10 n.5
(“Plaintiff has not addressed the first or seventh Glatt factors because he does not allege that
Phoenix House promised him a job or compensation in exchange for his work.”). The TAC
contains no allegations that the parties expected Vaughn to receive compensation for his work at
Phoenix House’s facilities, or that Vaughn believed he would be entitled to a paid job at the
' conclusion of his'treatment.' """" To"the contrary,' Vaughn"alleges that “[t]he purpose "'of Vaughn’s

diversion to Phoenix House was to receive treatment” and that he “hoped that his time at Phoenix

10

 

House Would provide him with the therapy he needed to lead a drug~free life and allow him to be
a good parent to his young daughter.” TAC at 1111 21-22. Moreover, although the TAC contains
few details concerning the relationship between Vaughn’s criminal charges and his participation
in treatment, it is clear that he agreed to attend rehabilitation “in lieu of facing criminal charges,”
and that his alternative was to go to jail. Id. at ilil l, 36-37.

These allegations weigh heavily in favor of a finding that Vaughn’s relationship with
Phoenix House was not one of employment Vaughn does not allege that he participated in
substance abuse treatment “for the purpose of enabling [him] to earn a living.” Sanders v. Hayden,
544 F.3d 812, 814 (7th Cir. 2008) (holding that an individual civilly committed to a treatment
facility as a sexually violent person was not covered by the FLSA); Doyle, 91 F. Supp. 3d at 487
(“Put simply, people Who perform community service as a condition of an [adjournment in
contemplation of dismissal (“ACD”)] do not do so ‘for the purpose of enabling them to earn a
living,’ or indeed to receive financial compensation of any kind.”) (internal citation omitted). Nor
does he allege that his Work was performed “in exchange for in-kind benefits.” Williams, 87 F.3d
at 1067. Rather, the purpose of his relationship With Phoenix House was “solely rehabilitative
and at no point Was there an express or implied agreement for compensation.” Id. at l068. F actors
one and seven, accordingly, strongly suggest that Vaughn “was never an ‘employee’ and thus [that]
the FLSA does not apply.” Id.

B. Factor Five: Limited Duration

Factor five, which asks whether “the internship’s duration is limited to the period in which

the internship provides the intern With beneficial learning,” 811 F.3d at 537, similarly counsels

-----against a finding that -Vaughn was Phoenix House?s employeen Vaughn alleges that he agreed to --

enter the treatment program for a limited period of 18-24 months, that he was released after

approximately 15 months, and that he was sent back to the facility only after he violated the
11

 

conditions of his outpatient treatment TAC at 111 9, 40, 42. These allegations indicate that the
duration of Vaughn’s participation in the program was tailored to his individual treatment needs
and limited to the period in which the program could be expected to provide Vaughn with
rehabilitative benefits See Williarns, 87 F.3d at 1068 (“['l`]he beneficiaries of the Salvation Army
remain in the work-therapy program long enough to overcome their substance abuse problems and
gain the necessary work~related skills to reenter the marketplace.”). Although the duration of his
stay at Phoenix House’s treatment facility was lengthy, it was so in part because Vaughn violated
the conditions of his outpatient treatment, suggesting that he still stood to benefit from the in~
patient program. Io'. at il 42. The duration of Vaughn’s participation in the program was thus
limited to the period in which it provided him with beneficial treatment, indicating that it was
structured to benefit Vaughn, not Phoenix House. Accordingly, this factor, like factors one and
seven, points against finding that Vaughn was Phoenix House’s employee

C. Factor Six: Displacement of the Work of Paid Employees

By contrast, the sixth factor, which asks whether “the intem’s Work com-plements, rather
than displaces, the work of paid employees,” 811 F.?)d at 537, could plausibly support a finding
that Vaughn Was Phoenix House’s employee This factor»»-like factors one, seven, and five-has
been applied to settings beyond the internship context to evaluate whether workers are employees
under the FLSA. For example, in Walling, the Supreme Court noted that the trainees at issue in
that case “[did] not displace any of the regular employees, who [did] most of the work themselves,
and [had to} stand immediately by to supervise whatever the trainees fdid].” 330 U.S. at 150.

Similarly, the Second Circuit, in Velarde, reasoned that because the plaintiff in that case-~a

- ----------- v ocational student who performed unpaid work at ~a~salon_-conducted'his-work----“under themr ~

watchful eye of its industry experienced educators,” the fact that he was “otherwise useful or

12

 

productive to the [vocational school] did not render him its employee.” 2019 WL 436869, at *7
(internal quotation marks omitted).

n Here, the TAC’s allegations, construed in the light most favorable to Vaughn, allow the
Court to reasonably infer that some of Vaughn’s work displaced, rather than complemented, the
work of paid employees Vaughn alleges that he worked eight hour shifts, six days a week, in the
garbage room, at the warehouse, and as the “basement point.” TAC at il‘ll 30, 32, 34, 46~47. lie
further alleges that some of this work was completed alone and unsupervised Id. at 1111 31, 33.
The nature of this work, and the number of hours he spent performing it, suggest that Vaughn was
engaged in work that may otherwise have been completed by paid staff. This factor supports a
finding that Vaughn was plausibly Phoenix House’s employee

D. Factors Two, Three, and Four: Similarities and Links to Forrnal
Education

As stated previously, factors two, three, and four_-Which assess whether an internship
program is similar to an educational environment, whether it is tied to an intern’s formal education
program, and whether it accommodates an intern’s academic commitmentsm»are not directly
relevant to Vaughn’s relationship with Phoenix House, because Vaughn did not participate in any
formal education program while receiving in-patient treatment These factors also do not weigh
as heavily as they do in the internship context, given that the purpose of Vaughn’s treatment was
not, as in the case of the unpaid internship, to “integrate classroom learning with practical skill
development in a real-world setting,” Glatl‘, 811 F.3d at 537, but rather to address a substance
abuse problem and avoid prison. Nevertheless, factors two, three, and four raise arguably

analogous considerations, which may shed some light on the nature of the relationship at issue in

 

 

 

this case.

13

 

F or example, as to factor two_the extent to which the internship provides training similar -
to that which Would be provided in an educational environment_it is helpful to consider whether
Vaughn’s work environment was similar to an educational setting, or instead resembled the stricter
structures of an employment relationship Vaughn’s allegations to that effect cut both ways. On
the one hand, Vaughn alleges that the menial work he was asked to complete was exhausting and
stressful, did not advance his treatment goals, and at times interfered with his ability to participate
in therapeutic sessions TAC at ‘[[‘\l 28, 35. Vauglm also alleges that he conducted some of his
work alone and unsupervised, which tends to suggest that the environment was focused on work,
rather than on vocation or rehabilitation On the other hand, Vaughn’s job responsibilities_
working as the point person for his floor, preparing food, and working in the garbage room-mall
tend to serve the rehabilitative purposes of acquiring skills for daily living, “easling] [his]
transition to the world outside,” and “equiplping] [him] with skills and habits that will make [him]
less likely to return to crime.” Sanders, 544 F.3d at 814. The work he was asked to complete was
not on behalf of any “private, for-profit enterprise[],” and was not directed toward the
“produc[tion] of goods or services that are sold in commerce.” Doyle, 91 F. Supp. 3d at 490
(quoting Dannesl;jold, 82 F.3d at 44). Moreover, Phoenix House did not fire Vaughn when he
repeatedly refused to report to work; rather, it warned him that work was a required aspect of his
program, arranged an “intervention” with a counselor, and sought the input of a judge Id. at il 39.
These allegations suggest that the treatment facility had more in common with an educational
environment than an employment setting Factor two, accordingly, could support either a finding

that Vaughn was Phoenix House’s employee or a finding that he Was not.

' "Like factor two," factors three and four also"seem to cut both'ways.""'As"to factor three;"

“[t]he extent to which the internship is tied to the intern’s fom‘lal education program by integrated

14

 

coursework or the receipt of academic credit,” 811 F.3d at 537_Vaughn’s work was tied to his
treatment program and he received a form of “credit” by avoiding his criminal charges On the
other hand, Vaughn alleges that no one explained to him how his work advanced his rehabilitation
goals, suggesting that the work was not “integrated” with his treatment plan. TAC at 1[ 51. As to
factor four-»-~“[t]he extent to which the internship accommodates the intern’s academic
cornmitments,” id.-»~Vaughn alleges that the program at times accommodated his therapeutic and
vocational goals, but at times did not. For instance, at one point during his treatment, Vaughn was
able to spend large portions of the day taking vocational classes in basic carpentry. TAC at il 35 .
On the other hand, Vaughn’ S work purportedly interfered with his rehabilitation by exhausting him
and causing him to miss out on therapeutic sessions Id. at il 2. These latter allegations suggest
that Phoenix House did not accommodate Vaughn’s therapy the way an employer of an unpaid
intern might accommodate the intern’s academic commitments Factors three and four, like factor
two, could therefore support either a finding that Vaughn was Phoenix House’s employee or a
finding that he was not,

E. Weighing the Glatt Factors

in sum, factors one, seven, and five weigh strongly against finding that Vaughn was
Phoenix House’s employee Factor six points in favor of finding that Vaughn was Phoenix
House’s employee And factors two, three, and four provide mixed guidance Critically, however,
weighing these factors in light of “all of the circumstances” alleged in the TAC makes clear that
Vaughn was the “primary beneficiary” of this relationship and was not, in any plausible sense, an

employee of Phoenix House’s treatment program. Glatt, 811 F.3d at 537.

f ~~Vaughn’s participation in Phoenix House’s rehabilitation program afforded him significant - - ' '

benefits, some of which are captured by the Glatr factors and others which are not, Most

importantly, Vaughn was given the opportunity to avoid facing his criminal charges and to stay

15

 

out of prison. He was provided with food, a place to live, therapy, vocational training, and jobs
that kept him busy and off drugs Although Vaughn may have preferred to acquire “skills that
could translate into stable (i.e, not menial, low wage) employment,” TAC at 11 52, the jobs he was
assigned undoubtedly furthered the development of the skill of self-sufficiency, which could be
expected to facilitate his transition to a drug-free life Cf 14 N.Y.C.R.R. § 819.2(d)(3) (“A
chemical dependence residential service shall have as [one of] its goals . . . the utilization of
individualized treatment/service plans to support the maintenance of recovery and the attainment
of self-sufficiency, including, where appropriate the ability to be functionally employed[.]”);
Donneslg'old, 82 F.3d at 43 (“Prisoners may thus be ordered to cook, staff the library, perform
janitorial services, [or] work in the laundry . . . Such work occupies prisoners’ time that might
otherwise be filled by mischief [and] it trains prisoners in the discipline and skills of work[.]”).
Phoenix House, on the other hand, received no comparable benefit from taking on Vaughn
as a patient at its facilities lt is true, as discussed in the Court’s analysis of the sixth Gloft factor,
that Vaughn performed work that Phoenix House might otherwise have been required to hire a
paid employee to perform. ln that sense, as Vaughn alleges, Vaughn’s work may have enabled
Phoenix House “to reduce its costs in comparison to other treatment facilities in the marketplace”
Id. at 1[ 61. However, particularly in light of the fact that Vaughn did not work “to produce goods
or services that are sold in commerce,” Danneslg`old, 82 F.Bd at 43, but rather to “serve various
institutional missions of the [facility], such as . . . care and maintenance,” id., any such benefit
does not meaningfully compare to the substantial benefits Vaughn received from participating in

Phoenix House’s treatment program. When courts have considered this issue under comparable

 

"circumstances,"'they have not considered the 'clisplacement'of paid employees to'be dispositive 'or' '

even material See Williarns, 87 F.3d at 1068 (holding that participants in the Salvation Army’s

16

 

rehabilitation program were not employees under the FLSA, without considering whether their
work displaced the work of FLSA employees); Doyle, 91 F. Supp. 3d at 490 (holding that
individuals who performed community service as a condition of an ACD were not FLSA
employees, and rejecting the argument that “allowing the City to exploit their free labor
undermines the FLSA wage scale because the City would otherwise have to hire people to do their
work.”).

Furthermore, in evaluating the importance of the sixth Glott factor in light of the totality
of the circumstances of this case, it is important to reco gnize, for the reasons stated above, that this
context differs significantly from the internship and for-profit vocational training contexts ln
contrast to Phoenix House’s treatment facilities, which operate for the exclusive purpose of
“providing drug and alcohol addiction treatment,” TAC at il 14, places of employment that hire
interns or vocational trainees most often operate for some purpose other than to provide training
to their unpaid intems. The interns and trainees that work at such places of employment perform
work, which, in addition to providing them with educational and vocational benefits also advances
the employer’s purposes apart from intern/trainee development Because the work of interns and
trainees provides these entangled benefits to both intern and employer, “teasing out the respective
benefits garnered by students and their commercial training programs is key to determining
whether, for FLSA purposes a trainee is serving primarily as an employee of that school or training
program-or is primarily a student.” Velarde, 2019 WL 43 6869, at *4.

The same dynamic does not exist in the in-patient drug rehabilitation context described by

Vaughn in the TAC. Unlike the work of an unpaid intern or trainee, all of Vaughn’s Work at

""'Phoenix House contributed to the mission of “providing 'drug and alcohol addiction treatment” to '

patients like Vaughn. l-lis work facilitated the day-to~day operations of his residence and provided

17

 

him with the opportunity to develop skills of vocation and self-sufficiency-even if they were not
the skills that Vaughn himself would have independently chosen to develop. ln that sense, his
work was more akin to court-mandated community service, See Doyle, 91 F. Supp. 3d at 487, or
prison labor, see Danneslg'old, 82 F.3d at 44, than it was to the work of an unpaid intern. The
Court thus places less weight on the sixth Glan‘ factor here than it might in the case of an unpaid
internship, or in another employment context in which the employer stands to gain something from
the relationship beyond maintaining the very facility whose sole purpose it is to serve the purported
employees

For similar reasons, the Court places less weight on Vaughn’s allegations relevant to Glait
factors two, three, and four_that his work was often unsupervised and exhausting, and that it at
times interfered with his ability to attend therapeutic sessions, thereby adversely affecting his
efforts to obtain “the therapy he needed to lead a drug-free life.” TAC at 11 22. These allegations
accepted as true, paint a potentially problematic picture of the treatment Vaughn received at
Phoenix House But “[tjhat [Phoenix House did] not provide the optimal learning experience for
[Vaughn] does not necessarily transform it into the primary beneficiary of the relationship.”
` Velorde, 2019 WL 436839, at *6. Even if Vaughn’s work was exhausting and unsupervised, it
still afforded him the significant benefits the Court has already described, while providing Phoenix
House with no comparable benefits in return For that reason, Vaughn’s allegations that Phoenix
House did not properly supervise or accommodate him do not plausibly suggest that Vaughn was
Phoenix House’s employee-they suggest, at most, that the treatment Vaughn received was
unsatisfactory Vaughn is, of course, entitled to complain to the appropriate regulatory authority
" "about'the nature and quality of his treatment; indeed,""it appears from the T'AC"that he already has; """"""""""""

TAC at il 63. But as Vaughn Was undoubtedly the primary beneficiary of his treatment at Phoenix

 

18

 

House’s facilities, his allegations do not make out a plausible claim that Vaughn was Phoenix
House’s employee and thus entitled to wages under the FLSA.
CONCLUSION

For the foregoing reasons, Vaughn’s FLSA claims are dismissed The Court declines to
exercise supplemental jurisdiction over his claims under the NYLL. Accordingly, the Third
Amended Complaint is dismissed with prejudice 'l`he Clerk of Court is respectfully directed to
terminate the motion pending at docket entry 100 and to close this case.
SO ORDERED.

Dated: February 12, 2019
New York, New York

 

Rohn`ie Abrams
United States District Judge

 

 

 

19

 

